Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2019

                           No. 04-18-00861-CR & 04-18-00862-CR

                                         Juan ORTIZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2017CR7171 & 2018CR0457
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
          On September 13, 2019, appellant filed his brief. Appellant’s brief violates Texas Rule
of Appellate Procedure 9.10 in that the brief includes sensitive data, specifically the name of a
person who was a minor at the time the offense was committed, and such data has not been
redacted to protect the minor’s identity. See TEX. R. APP. P. 9.10.

       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with Texas Rule of Appellate
Procedure 9.10 by or before September 20, 2019.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court